                         Case
Eastern District of New York     1-20-01056-ess
                             - LIVE                     Doc
                                    Database 1.2 (Revision    1 Filed 05/29/20
                                                           1.2.0.6)                   Entered 05/29/20 16:42:10
                                                                      https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?403598890981668-L_1_0-1


                                    Query    Reports     Utilities    Help   What's New   Log Out

                                                                                                                                        CLOSED,ACO,TransferredOutCase-DoNotDocket

                                                                                    U.S. District Court
                                                                          Eastern District of New York (Brooklyn)
                                                                     CIVIL DOCKET FOR CASE #: 1:20-cv-00077-BMC


         Park et al v. Song et al                                                                                 Date Filed: 01/06/2020
         Assigned to: Judge Brian M. Cogan                                                                        Date Terminated: 02/21/2020
         Cause: 28:1441 Notice of Removal                                                                         Jury Demand: None
                                                                                                                  Nature of Suit: 190 Contract: Other
                                                                                                                  Jurisdiction: Federal Question
         Plaintiff
         Stephen Park                                                                               represented by Meyer Y. Silber
                                                                                                                   The Silber Law Firm, LLC
                                                                                                                   11 Broadway
                                                                                                                   Suite 715
                                                                                                                   New York, NY 10004
                                                                                                                   212-765-4567
                                                                                                                   Fax: 212-504-8165
                                                                                                                   Email: msilber@silberlawny.com
                                                                                                                   LEAD ATTORNEY
                                                                                                                   ATTORNEY TO BE NOTICED

                                                                                                                  Samuel Goldman
                                                                                                                  Samuel Goldman & Associates
                                                                                                                  200 Park Avenue
                                                                                                                  Suite 1700
                                                                                                                  New York, NY 10166
                                                                                                                  212-725-1400
                                                                                                                  Email: sg@sgalaw.com
                                                                                                                  LEAD ATTORNEY
                                                                                                                  ATTORNEY TO BE NOTICED

         Plaintiff
         Thomas Yang                                                                                represented by Meyer Y. Silber
                                                                                                                   (See above for address)
                                                                                                                   LEAD ATTORNEY
                                                                                                                   ATTORNEY TO BE NOTICED

                                                                                                                  Samuel Goldman
                                                                                                                  (See above for address)
                                                                                                                  LEAD ATTORNEY
                                                                                                                  ATTORNEY TO BE NOTICED

         Plaintiff
         Paul Lee                                                                                   represented by Meyer Y. Silber
                                                                                                                   (See above for address)
                                                                                                                   LEAD ATTORNEY
                                                                                                                   ATTORNEY TO BE NOTICED

                                                                                                                  Samuel Goldman
                                                                                                                  (See above for address)
                                                                                                                  LEAD ATTORNEY
                                                                                                                  ATTORNEY TO BE NOTICED

         Plaintiff
         Andrew Chang                                                                               represented by Meyer Y. Silber
         all individually and on behalf of Korilla BBQ, LLC                                                        (See above for address)
                                                                                                                   LEAD ATTORNEY
                                                                                                                   ATTORNEY TO BE NOTICED

                                                                                                                  Samuel Goldman
                                                                                                                  (See above for address)
                                                                                                                  LEAD ATTORNEY
                                                                                                                  ATTORNEY TO BE NOTICED

         Plaintiff
         Eric Yu                                                                                    represented by Meyer Y. Silber
                                                                                                                   (See above for address)
                                                                                                                   LEAD ATTORNEY
                                                                                                                   ATTORNEY TO BE NOTICED

                                                                                                                  Samuel Goldman
                                                                                                                  (See above for address)
                                                                                                                  LEAD ATTORNEY
                                                                                                                  ATTORNEY TO BE NOTICED


         V.




1 of 3                                                                                                                                                              5/29/2020, 3:47 PM
                         Case
Eastern District of New York     1-20-01056-ess
                             - LIVE                     Doc
                                    Database 1.2 (Revision    1 Filed 05/29/20
                                                           1.2.0.6)                   Entered 05/29/20 16:42:10
                                                                      https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?403598890981668-L_1_0-1


         Defendant
         Edward Song

         Defendant
         David Im

         Defendant
         Korilla East Village Truck, Inc.

         Defendant
         White Tiger Named Korilla, LLC

         Defendant
         Let Group, LLC,

         Defendant
         Aegis 233, LLC,

         Defendant
         Byung Keun Song

         Defendant
         Hardy Chung

         Defendant
         William Song

         Defendant
         Esther Choi

         Defendant
         Aegis 42, LLC                                                                                    represented by Lawrence F. Morrison
                                                                                                                         Morrison Tenenbaum PLLC
                                                                                                                         87 Walker Street, Floor 2
                                                                                                                         New York, NY 10013
                                                                                                                         212-620-0938
                                                                                                                         Fax: 646-998-1972
                                                                                                                         Email: lmorrison@m-t-law.com
                                                                                                                         ATTORNEY TO BE NOTICED

         Defendant
         Grand Koast LLC

         Defendant
         Koast LLC

         Defendant
         Kommissary LLC

         Defendant
         3E LLC

         Defendant
         John Doe 1-10

         Defendant
         Korilla BBQ, LLC


         Date Filed        #   Docket Text
         01/06/2020        1 NOTICE OF REMOVAL by Aegis 42, LLC from New York Supreme Court- County of New York, case number 650186/2017. ( Filing fee $ 400 receipt number
                             ANYEDC-12218980) (Attachments: # 1 Exhibit Summons with Notice, # 2 Exhibit Complaint, # 3 Exhibit Amended Complaint, # 4 Exhibit Suggestion of
                             Bankruptcy) (Morrison, Lawrence) (Entered: 01/06/2020)
         01/06/2020        2 Civil Cover Sheet.. by Aegis 42, LLC (Morrison, Lawrence) (Entered: 01/06/2020)
         01/06/2020            Case assigned to Judge Brian M. Cogan. Please download and review the Individual Practices of the assigned Judges, located on our website. Attorneys are
                               responsible for providing courtesy copies to judges where their Individual Practices require such. (Bowens, Priscilla) (Entered: 01/10/2020)
         01/10/2020        3 In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local Rule 73.1, the parties are notified that if all parties consent a United States
                             magistrate judge of this court is available to conduct all proceedings in this civil action including a (jury or nonjury) trial and to order the entry of a final
                             judgment. Attached to the Notice is a blank copy of the consent form that should be filled out, signed and filed electronically only if all parties wish to consent.
                             The form may also be accessed at the following link: http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf. You may withhold your consent
                             without adverse substantive consequences. Do NOT return or file the consent unless all parties have signed the consent. (Bowens, Priscilla) (Entered:
                             01/10/2020)
         01/10/2020        4 This attorney case opening filing has been checked for quality control. See the attachment for corrections that were made, if any. (Bowens, Priscilla) (Entered:
                             01/10/2020)
         01/10/2020            ORDER TO SHOW CAUSE. Aegis 42 has removed this case to the wrong district. Section 1452 of Title 28 requires removal to the district where the state court
                               action is pending. The state court action is pending in the New York County Supreme Court, which is within the Southern District of New York. The Court
                               recognizes that the removal statute may be inefficient in this way, but the Court does not see how it can ignore the plain language of the statute. Aegis 42 is
                               therefore ORDERED TO SHOW CAUSE by 1/17/20 why this case should not be remanded to the New York County Supreme Court or transferred to the
                               Southern District of New York. Show Cause Response due by 1/17/2020.Ordered by Judge Brian M. Cogan on 1/10/2020. (Cogan, Brian) (Entered: 01/10/2020)




2 of 3                                                                                                                                                                                5/29/2020, 3:47 PM
                         Case
Eastern District of New York     1-20-01056-ess
                             - LIVE                     Doc
                                    Database 1.2 (Revision    1 Filed 05/29/20
                                                           1.2.0.6)                   Entered 05/29/20 16:42:10
                                                                      https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?403598890981668-L_1_0-1


         01/10/2020    5 Letter MOTION to Change Venue Re Request for Referral to United States District Court Southern District of New York by Aegis 42, LLC. (Morrison,
                         Lawrence) (Entered: 01/10/2020)
         01/10/2020       ORDER deferring ruling on 5 . Aegis 42 is directed to contact all other parties to this action and attempt to agree upon a stipulation waiving the improper venue
                          so that the case can remain in this district. If the Court transfers the case now to the Southern District of New York, it seems certain, based on the notice of
                          removal, that Aegis 42 LLC will then ask the S.D.N.Y. to transfer it back here under 28 U.S.C. § 1404(a) or § 1412 so that it could be referred to the E.D.N.Y.
                          Bankruptcy Court. Removal to the wrong venue is a waivable defect and the parties should attempt to work it out, without prejudice to plaintiffs' rights to oppose
                          removal or referral to the E.D.N.Y. Bankruptcy Court. Ordered by Judge Brian M. Cogan on 1/10/2020. (Weisberg, Peggy) (Entered: 01/10/2020)
         02/04/2020    6 STIPULATION to Retain Venue by Aegis 42, LLC (Morrison, Lawrence) (Entered: 02/04/2020)
         02/04/2020       ORDER denying as moot 5 Motion to Change Venue pursuant to stipulation 6 . Any party seeking to either (1) refer this action to the Bankruptcy Court; or (2)
                          transfer this action to the SDNY as the most convenient venue shall file such motion by 2/11/20. Ordered by Judge Brian M. Cogan on 2/4/2020. (Cogan, Brian)
                          (Entered: 02/04/2020)
         02/06/2020    7 STIPULATION re 6 Stipulation Corrected to Provide that Consent to Waive Venue Defect is also Without Prejudice to Plaintiff's right to seek Remand of Action
                         to the State Court by Aegis 42, LLC (Morrison, Lawrence) (Entered: 02/06/2020)
         02/06/2020    8 First MOTION to Remand to State Court by Andrew Chang, Paul Lee, Stephen Park, Thomas Yang, Eric Yu. (Goldman, Samuel) (Entered: 02/06/2020)
         02/11/2020    9 First MOTION to Refer/Remand to Bankruptcy Court by Aegis 42, LLC. (Morrison, Lawrence) (Entered: 02/11/2020)
         02/19/2020   10 MEMORANDUM in Opposition to motion of Defendant Aegis 42, LLC to refer this action to the United States Bankruptcy Court for the Eastern District filed by
                         All Plaintiffs. (Goldman, Samuel) (Entered: 02/19/2020)
         02/21/2020       ORDER denying 8 motion to remand to state court and granting 9 motion to refer the case to bankruptcy court. This Court's jurisdiction exists, at least, on the
                          basis of plaintiff's asserted Lanham Act claim. See 15 U.S.C. § 1114; Parmalat Capital Fin. Ltd. v. Bank of Am. Corp., 639 F.3d 572, 579-80 (2d Cir. 2011).
                          Because this case is at least related to defendants' Chapter 11 filings, the Court refers it to the bankruptcy court for further proceedings. Ordered by Judge Brian
                          M. Cogan on 2/21/2020. (Weisberg, Peggy) (Entered: 02/21/2020)
         02/21/2020   11 Notice of Civil Case Referral/Transfer to the U.S. Bankruptcy Court for the Eastern District of New York. (Marziliano, August) (Entered: 02/21/2020)
         02/25/2020   12 Letter MOTION for Reconsideration and reverse the Court's 2/21/2020 decision by Andrew Chang, Paul Lee, Stephen Park, Thomas Yang, Eric Yu. (Clarke,
                         Melonie) (Entered: 02/25/2020)
         03/10/2020   13 MEMORANDUM DECISION AND ORDER dated 3/9/20 denying plaintiff's 12 Motion for Reconsideration. ( Ordered by Judge Brian M. Cogan on 3/9/2020 )
                         (Guzzi, Roseann) (Entered: 03/10/2020)




3 of 3                                                                                                                                                                            5/29/2020, 3:47 PM
